Title: To John Adams from Anne-Louis de Tousard, 6 May 1800
From: Tousard, Anne-Louis de
To: Adams, John



Sir
Philadelphia May the 6th 1800

Before I enter on the subject for which I have the honor of calling the attention of Your Excellency, I must apologize and ask your indulgence for intruding upon your far more important occupations. I trust, if any thing is amiss in this step, you will, by no means, attribute it to a want of respect; but rather excuse the Feelings of an Officer who, since the year 1765, has been brought up to Artillery and Engineer Duty, and attained early in America, and in his former Country Commissions of far superior rank to that which he holds at present. (The Diplomas of that uninterrupted series I have in my possession).
Promoted Lt. Col. in 1778, during the revolutionary war by a very honorable Resolve of Congress (Octbr 28 1778) I am Major of the First Regt. of Artillerists since five years and four months, and now I am the 1st Major of the whole Corps. The opinion of the Secretary of war, I claim, for the manner in which I have fulfilled the several duties which he has ordered me on; and I may add that I have been constantly employed during that time. I have lived nearly fifty years; therefore there are few that I may depend upon: With cheerfulness I will spend whatever are alloted to me in supporting your firm administration and the Constitution of the United States.
But, Sir, There is no situation in life which requires more encouragement than that of military life. Many appointments have been framed for the Corps, the duty of which I have performed these three years, with as much zeal as if I had meet with your preferment to any of them. As Inspector of Artillery, as Inspector of Fortifications I have been successively and Constantly kept on both these duties and there is now no Lt. Colonel in the second Regiment.
I employ no friends, my zeal alone must claim your interest: I earnestly beg you will not overlook it; a long experience has evinced that it is adequate to any of the appointments which you may think proper to confer on me. The State of Suspense in which I am kept; the certitude that the other officers inferior in rank to me look upon me as an obstacle to their preferrments; The Tantalism of vacancies unfilled, and of appointments framed which I may think I have some claims to, since I am performing the duty of them; require more philosophical fortitude than I can boast of. The Old soldier, The Veteran, The father of a family I recommand to your Justice and interest; and again beg your Excellency’s pardon for my intrusion.
With the greatest respect I have the honor to be / Sir / Your most obliged and very humble Servant


Lewis TousardSenior major of Artillerists and Engrs.